NaturalShrimp Holdings, Inc. CORPORATE OFFICE: PRODUCTION FACILITY: 2068 N. Valley Mills Dr. P.O. Box 400; Waco, Texas 76710-2561 La Coste, TX 78039 (254) 776-7290 FAX (254) 741-0595 (830) 762-3200 FAX (830) 762-3202 www.naturalshrimp.com VIA EDGAR August 29, 2011 Ms. Erin Wilson United States Securities and Exchange Commission Washington, D.C. 20549 Dear Ms. Wilson: NaturalShrimp Holdings, Inc. has attempted to complete its 2010 audit; however, in order to comply with PCAOB procedures, our auditors deemed it necessary to re-audit portions of our 2009 financial statements.Although we expect the re-audit of the 2009 financial statements to be completed soon, the ongoing work has caused substantial delays in the delivery of our financial reports. You may remember that we changed auditors after we determined that our 2008-2009 audit process was excessively long and expensive.Our new auditors now tell us that an end of September final date is aggressive but possible, based upon our delivery of requested information. We obviously want to finish this process as soon as possible, but our realistic goal for audit completion and filing of our 2010 Form 10-K, along with our answers to the SEC comments from our Form 10, is the end of September Thank you so much for your patience and help during this process. Sincerely, /s/ Bill G. Williams Bill G. Williams Chairman and CEO
